DETAILED ACTION
Response to Arguments
Claim Rejections - 35 USC § 112
Applicants’ arguments with respect to the rejection of claim 1 under 35 USC § 112(b) have been fully considered but they are not persuasive. 
The applicants argued that “a processor” is recited in line 5, which provides antecedent basis for all subsequent references to the processor.
The examiner respectfully disagrees.
At least two “processors” were recited in claim 1, e.g., one at line 5 and another one at line 17. Limitation “the processor” at line 21 references to two “processors”. It is unclear what processor is being referenced. 

Claim Rejections - 35 USC § 102
Applicants’ arguments with respect to the rejection under 35 USC 102  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, limitation the processor at lines 21 & 25 references to a processor at line 5 and a processor at line 17. It is unclear what processor is being referenced.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over MATIGNON et al. [US 2015/0095269 A1], hereinafter referred to as MATIGNON, in view of WISE et al. [US 2020/0050468 A1], hereinafter referred to as WISE.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, MATIGNON teaches a system and a computer program product. The system & computer program product as taught in MATIGNON reads on claims 1 & 11 as shown in the table below.

CLAIMS 1 & 11 
A computer program product comprising a non-transitory computer useable storage device having a computer readable program, wherein the computer readable program when executed on a computer causes the computer to:



receive, via a processor, a plurality of rules corresponding to a plurality of virtual indicium attributes that are displayed in conjunction with a virtual indicium, 



a first of the plurality of rules associating a first data object with at least a first subset of one of the plurality of virtual indicium attributes, 





a second of the plurality of rules associating a second data object with at least a second subset of the one of the plurality of virtual indicium attributes, 





each of the plurality of virtual indicium attributes corresponding to a distinct one of a plurality of time-based metrics, 
the first data object being distinct form the second data object.
MATIGNON et al.
A non-transitory computer readable medium storing a program (MATIGNON, ¶ 0007), wherein a method is performed by the program when executed by a processor (MATIGNON, ¶ 0008), wherein the processor 
a plurality of rules, wherein the plurality of rules are generated (MATIGNON, ¶¶ 0068[Wingdings font/0xE0]0069), wherein the plurality of rules correspond to a plurality of drivers’ ages that are displayed in conjunction with a scroll bar represented by up-down arrows (MATIGNON, FIG. 11 & ¶ 0077), 
wherein a first rule as in FIG. 19 associating a first corresponding decision logic with a first subset of ages, e.g., [>=25 and <45], of the plurality of driver’s age (MATIGNON, ¶¶ 0074, 0077 & 0089), wherein examples of a corresponding decision logic are shown at FIGS. 16 & 30 (MATIGNON, ¶¶ 0089, 0123[Wingdings font/0xE0]0124),   
a second rule as in FIG. 19 associating a second corresponding decision logic with a second subset of ages, e.g., [>=55 and <75], of the plurality of driver’s age (MATIGNON, ¶¶ 0074, 0077 & 0089),  wherein examples of a corresponding decision logic are shown at 
wherein a driver’s age is an age metric for insurance policy (MATIGNON, ¶ 0068),

wherein the first and second decision logics are different (MATIGNON, ¶ 0087).


MATIGNON does not explicitly teach that the plurality of virtual indicium attributes being displayed in time-based increments along a time span display and the steps of receive, via the processor, a user input via the virtual indicium within the time span display corresponding to the one of the time-based metrics corresponding to the first subset of the one of the plurality of virtual indicium attributes or the second subset of the one of the plurality of virtual indicium attributes; generate, via the processor, a recommendation for a user associated with the user input to obtain the first data object or the second data object depending upon the user input; and generate, via the processor, a recommendation indicium corresponding to the recommendation, the recommendation indicium being displayed by the web portal.
WISE teaches a system and program for managing plurality of rules corresponding to a plurality of virtual indicium attributes that are displayed in conjunction with a virtual indicium (WISE, Abstract). WISE further teaches that the plurality of virtual indicium attributes being displayed in time-based increments along a time span display (WISE, FIG. 2A) and the steps of
receive, via the processor, a user input via the virtual indicium within the time span display corresponding to the one of the time-based metrics corresponding to the first subset of the one of the plurality of virtual indicium attributes or the second subset of the one of the plurality of virtual indicium attributes, e.g., the virtual indicium 201 is slid via user input to an age of sixteen along the time span display 203 (WISE, FIG. 2B & ¶ 0027);
generate, via the processor, a recommendation for a user associated with the user input to obtain the first data object or the second data object depending upon the user input, e.g., a driver's license document is obtained to generated a recommendation for a user in the time span display 203 (WISE, FIG. 2B & ¶ 0027);
generate, via the processor, a recommendation indicium corresponding to the recommendation, the recommendation indicium being displayed by the web portal, e.g., the driver's license document is displayed by the web portal (WISE, FIG. 2B & ¶ 0027).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in WISE into MATIGNON in order to manage a recommendation of a decision logic.

Regarding claims 2 & 12, MATIGNON further teaches that the virtual indicium is a virtual image that is adjustable, via the user input, with respect to the plurality of virtual indicium attributes, wherein positioning of the virtual image in proximity to one of the plurality of virtual indicium attributes is indicative of a selection of one of the plurality of virtual indicium attributes (MATIGNON, FIG. 11 & ¶ 0077).

Regarding claims 3 & 13, MATIGNON further teaches that the virtual image is slidable with respect to the plurality of virtual indicium attributes (MATIGNON, FIG. 11 & ¶ 0077).

Regarding claims 4 & 14, MATIGNON further teaches that each of the plurality of virtual indicium attributes is demarcated according to a user age (MATIGNON, FIG. 11 & ¶ 0077).

Regarding claims 5 & 15, MATIGNON further teaches that the computer is further caused to store the first data object and the second data object in a centralized data vault to diminish redundancy of computing resources (MATIGNON, ¶ 0049).

Regarding claims 6 & 16, MATIGNON further discloses that the computer is further caused to retrieve the data object from the data vault based upon an additional user input indicating a selection of the recommendation indicium (MATIGNON, ¶ 0087).

Regarding claims 7 & 17, MATIGNON further discloses that the first data object and the second data object are documents corresponding to the user (MATIGNON, FIG. 20 & ¶ 0093).

Regarding claims 8 & 18, MATIGNON further discloses that the recommendation is for obtaining the first data object and the second data object according to a time constraint associated with the time-based metric (MATIGNON, FIG. 20 & ¶ 0093).

Regarding claims 9 & 19, MATIGNON further discloses that the plurality of rules is predetermined and static (MATIGNON, ¶ 0068).

Regarding claims 10 & 20, MATIGNON further discloses that the plurality of rules is dynamically updated based on statistical analysis of the data object being obtained by one or more additional users (MATIGNON, ¶¶ 0093[Wingdings font/0xE0]0094).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        August 18, 2021